Motion for reargument granted, and upon such reargument the judgment of conviction of the Court of Special Sessions is modified, pursuant to section 543 of the Code of Criminal Procedure, by reducing the term of imprisonment to the period already served, and by imposing a fine of fifty dollars. This court does not mean to indicate that in a proper case a jail sentence is not to be imposed for a violation of the statute involved,  but is of opinion that on the facts here the judgment should be modified as herein provided. Present — Kelly, P. J., Jayeox, Manning, Young and Lazansky, JJ.